Name: Commission Implementing Regulation (EU) No 834/2014 of 22 July 2014 laying down rules for the application of the common monitoring and evaluation framework of the common agricultural policy
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  European Union law;  agricultural policy;  research and intellectual property
 Date Published: nan

 1.8.2014 EN Official Journal of the European Union L 230/1 COMMISSION IMPLEMENTING REGULATION (EU) No 834/2014 of 22 July 2014 laying down rules for the application of the common monitoring and evaluation framework of the common agricultural policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of 17 December 2013 of the European Parliament and of the Council on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 110(2) and (4) thereof, Whereas: (1) Regulation (EU) No 1306/2013 provides for a common monitoring and evaluation framework for measuring the performance of the common agricultural policy (CAP). For the application of that framework, rules need to be laid down which ensure a comprehensive and regular assessment of the progress, effectiveness and efficiency of the CAP against objectives. In order to allow Member States and the Commission to put in place a consistent monitoring and evaluation framework, a set of common indicators as referred to in Article 110(2) of Regulation (EU) No 1306/2013 should be laid down. (2) Those indicators should be linked to the structure and objectives of the CAP and be based on measurable elements. Therefore, different types of indicators should be laid down in order to allow for the assessment of the CAP at all levels. Impact indicators should reflect the common main objectives of the CAP as set out in Article 110(2) of Regulation (EU) No 1306/2013. For each of those common main objectives more specific objectives can be identified, for which result indicators need to be laid down. Those specific objectives include farm income and farm income variability, improvement of the competitiveness of the agricultural sector, market stability, consumer expectations, provision of public goods and environmental preservation, climate change mitigation and adaptation and maintenance of a diverse agriculture, as well as the specific objectives defined for the European Agricultural Fund for Rural Development (EAFRD), namely the Union priorities for rural development. In addition, the practical implementation of the CAP instruments should be monitored on the basis of output indicators that are able to reflect this operational level of the CAP. (3) It is important to ensure that the monitoring and evaluation framework can be used by Member States and the Commission efficiently and at the appropriate time. It should therefore be provided that Member States send the information necessary for the monitoring and evaluation of the CAP within the deadlines set by the relevant Regulations. With a view to avoiding any undue administrative burden, the Commission should, to the extent possible, use information already made available to it, (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 Indicators The indicators allowing for the assessment of the progress, effectiveness and efficiency of the common agricultural policy (CAP) against its objectives as referred to in Article 110(2) of Regulation (EU) No 1306/2013 shall be measurable. Those indicators shall include: (a) impact indicators, as specified in Section 1 of the Annex to this Regulation, reflecting the areas where the CAP is expected to have an influence; (b) result indicators, as specified in Section 2 of the Annex to this Regulation, reflecting the main achievements of: (i) Regulation (EU) No 1305/2013 of the European Parliament and of the Council (2); (ii) Regulation (EU) No 1306/2013; (iii) Regulation (EU) No 1307/2013 of the European Parliament and of the Council (3); and (iv) Regulation (EU) No 1308/2013 of the European Parliament and of the Council (4); (c) output indicators, as specified in Section 3 of the Annex to this Regulation, reflecting the implementation of related CAP instruments; (d) context indicators, as referred to in Section 4 of the Annex to this Regulation, reflecting relevant aspects of the general contextual trends that are likely to have an influence on the implementation, achievements and performance of the CAP. Result indicators, output indicators and context indicators relevant for the monitoring and evaluation of the European Agricultural Fund for Rural Development (EAFRD) shall be as set out in Commission Implementing Regulation (EU) No 808/2014. (5). Article 2 Provision of information 1. Member States shall provide the Commission with the information necessary for the purpose of monitoring and evaluating the performance of the CAP within the deadlines for reporting and notifications of information relating to the operation of CAP instruments as provided for in Regulations (EU) No 1305/2013, (EU) No 1306/2013, (EU) No 1307/2013 and (EU) No 1308/2013. That information shall be accurate and reliable. 2. For the purposes of the common monitoring and evaluation framework the Commission shall use, to the extent possible, the following information already made available by Member States via existing tools for information exchange: (a) information, notifications and reports made available to the Commission in relation to the implementation of the instruments operating within the CAP and to the implementation of relevant Union environmental legislation; (b) information made available to the Commission for the purposes of the clearance of accounts; (c) information made available to Eurostat. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 549. (2) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (3) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (4) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (5) Commission Implementing Regulation (EU) No 808/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1305/2013 of the European parliament and of the Council on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 227, 31.7.2014, p. 18). ANNEX Indicators of the common monitoring and evaluation framework of the CAP 1. Impact indicators referred to in point (a) of the first subparagraph of Article 1 1. Agricultural entrepreneurial income 2. Agricultural factor income 3. Total factor productivity in agriculture 4. EU commodity price variability 5. Consumer price evolution of food products 6. Agricultural trade balance 7. Emissions from agriculture 8. Farmland bird index 9. High nature value (HNV) farming 10. Water abstraction in agriculture 11. Water quality 12. Soil organic matter in arable land 13. Soil erosion by water 14. Rural employment rate 15. Degree of rural poverty 16. Rural GDP per capita 2. Result indicators referred to in point (b) of the first subparagraph of Article 1 1. Share of direct support in agricultural income 2. Variability of farm income  by type of farm  by economic size 3. Value added for primary producers in the food-chain 4. EU agricultural exports  share of EU agricultural exports in world exports  share of final products in EU agricultural exports 5. Public intervention: % volume of products bought in intervention storage out of total EU production 6. Private storage: % volume of products in private storage out of total EU production 7. Export refunds: % volume of products exported with export refunds out of total EU production 8. EU commodity prices compared to world prices (broken down by product) 9. Value of production under EU quality schemes compared to total value of agricultural and food production 10. Importance of organic farming  share of organic area in total utilised agricultural area (UAA)  share of organic livestock in total livestock 11. Crop diversity  on farm (number of farms by number of crops and size)  in a region 12. Share of grassland in total UAA 13. Share of ecological focus area (EFA) in agricultural land 14. Share of area under greening practices 15. Net greenhouse gas emission from agricultural soils 16. Structural diversity  in absolute terms  in relative terms 17. Additional result indicators specified in Implementing Regulation (EU) No 808/2014. 3. Output indicators referred to in point (c) of the first subparagraph of Article 1 Direct payments Basic payment scheme  Number of farmers  Number of hectares Single area payment scheme  Number of farmers  Number of hectares Transitional national aid (TNA)  Number of farmers  Number of units for which TNA is granted (hectares/animals/other) Redistributive payment  Number of farmers  Number of hectares Greening  Total number of farmers who have to apply at least one greening obligation  Total number of hectares declared by those farmers Greening exemptions  Number of farmers exempted by: organic farmers/exempted from crop diversification/exempted from EFA obligation  Number of hectares declared by these farmers (organic farmers/exempted from crop diversification/exempted from EFA obligation) Crop diversification  Number of farmers subject to crop diversification (with 2 crops; with 3 crops)  Number of hectares of arable land declared by farmers subject to crop diversification (with 2 crops; with 3 crops) Permanent grassland  Number of farmers with permanent grassland counting for the ratio  Number of hectares covered by permanent grassland declared by the farmers counting for the ratio  Number of farmers with permanent grassland in designated environmentally sensitive areas  Number of hectares covered by environmentally sensitive permanent grassland declared by these farmers  Number of hectares of designated environmentally sensitive permanent grassland (total) EFA  Number of farmers subject to EFA requirements  Number of hectares of arable land declared by farmers subject to EFA  Number of hectares declared by farmers as EFA, broken down by EFA type Equivalence  Number of farmers applying equivalent measures (certification schemes or agri-environment-climate measures)  Number of hectares declared by farmers implementing equivalent measures (certification schemes or agri-environment-climate measures) Payment for young farmers  Number of farmers  Number of hectares Small farmers' scheme  Number of farmers  Number of hectares Voluntary coupled support  Number of beneficiaries of voluntary coupled support (broken down by sector)  Quantities eligible (number of hectares/number of animals broken down by sector)  Number of hectares  Number of animals Payment for areas with natural constraints  Number of farmers  Number of hectares National programmes for the cotton sector  Number of farmers  Number of hectares Market measures Public intervention  Volume  Duration Private storage  Volume  Duration Export refunds  Volume of products exported with export refunds Exceptional measure  (as appropriate) Producer organisations  % of production marketed by producer organisations and associations of producer organisations School schemes  Number of final beneficiaries of school milk scheme  Number of final beneficiaries of school fruit scheme Wine sector  Number of hectares of new vine plantings  Number of hectares of restructured vineyards  Number of promotion projects in the wine sector  Number of projects of investment and innovation measures Horizontal aspects Cross compliance  Number of hectares subject to cross-compliance  Share of CAP payments subject to cross-compliance Quality policy  Geographical indications in the wine sector  Number of new protected designations of origin, protected geographical indication and traditional speciality guaranteed by sector Organic farming  Number of hectares (total and under conversion)  Number of certified registered organic operators Promotion policy  Number of programmes (in and outside the EU)  Number of new proposing organisations Farm advisory system  Number of farmers advised Rural Development The output indicators specified in Implementing Regulation (EU) No 808/2014. 4. Context indicators referred to in point (d) of the first subparagraph of Article 1 The indicators specified in Implementing Regulation (EU) No 808/2014.